August 25, 2015




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                         WILLIAM JOHNSON, Appellant

NO. 14-14-00475-CR                           V.

                        THE STATE OF TEXAS, Appellee


                      ________________________________

       This cause was heard on the transcript of the record of the court below. We
have inspected the record and find that there is no error in the judgment requiring
reversal, but that there is error in the judgment which is capable of reformation by
this Court. Therefore, the judgment is MODIFIED to reflect that (1) appellant
William Johnson was convicted of a first-degree felony rather than a state-jail
felony; (2) there was no plea bargain in this case; and (3) appellant has the right to
appeal. The Court orders the judgment AFFIRMED as MODIFIED. We further
order this decision certified below for observance.